Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The black and white replacement drawings, filed on 12/21/21, overcome the potential objection to the colored drawings, filed on 9/30/19, as the specification does not contain a reference to color drawings, nor is there a petition to accept color drawings in the application.  
The 130(a) declaration filed 12/21/21 overcomes the potential rejection of claims 1, 2, 5, 7, 9-10, and 12 which should have been rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nandwana et al. (“Exchange Coupling in Soft Magnetic Nanostructures and Its Direct Effect on Their Theranostic Properties”, ACS Appl. Mater. Interfaces 2018, 10, 27233−27243, DOI: 10.1021/acsami.8b09346, Published: July 23, 2018).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA JEAN PERREIRA whose telephone number is (571)272-1354. The examiner can normally be reached M9-2, T9-3, W9-3, Th9-3, F9-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 
/MELISSA J PERREIRA/Examiner, Art Unit 1618                                                                                                                                                                                                        
/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618